Citation Nr: 1621065	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 28, 2004, for the grant of service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Mark Fleming, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to an effective date earlier than May 28, 2004 for the grant of service connection for ulcerative colitis.

The Veteran testified before the undersigned at an April 2016 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The reopened claim of entitlement to service connection for ulcerative colitis was not received within one year of the Veteran's discharge from service or until May 28, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to May 28, 2004, for a grant of service connection for ulcerative colitis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  With regard to claims for direct service connection, the effective date assigned will be the day following separation from service if the claim is received within one year of separation from service, otherwise, the effective date assigned will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  Requests to reopen previously denied claims of entitlement to benefits that are received after the a final disallowance will be assigned effective dates of the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157. 

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. 
§ 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran filed his initial claim for service connection for ulcerative colitis on April 6, 1966.  

In a July 1966 rating decision, the RO denied service connection for ulcerative colitis.  

The Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7104.  

The Veteran filed a petition to reopen his claim for service connection for ulcerative colitis in March 1972, and the claim was denied in an April 1972 rating decision, based on a finding that no new and material evidence had been submitted to reopen the claim.  The Veteran filed a notice of disagreement, and the RO continued the denial of his claim in a May 1973 rating decision.  The Veteran appealed the May 1973 denial and in an August 1973 decision, the Board denied the Veteran's claim of entitlement to service connection for postoperative residuals of ulcerative colitis.

The Veteran did not file an appeal and the decision became final.  38 U.S.C.A.  § 7104.  

The claim was again denied in a May 1979 rating decision.  The Veteran appealed the May 1979 denial, and in a May 1980 decision, the Board again denied the Veteran's claim of entitlement to service connection for postoperative residuals of ulcerative colitis.  The Veteran filed a motion for reconsideration of the May 1980 Board decision, and the Board denied this motion in June 1981.  

The May 1980 Board decision subsequently became final.  38 U.S.C.A. § 7104.

On May 28, 2004, VA received the Veteran's petition to reopen his claim for service connection for ulcerative colitis.  In a February 2009 rating decision, service connection for ulcerative colitis was granted, effective May 28, 2004, the date the Veteran's request to reopen his claim of entitlement to service connection for ulcerative colitis was received.  

The Veteran disagreed with this decision, asserting that the effective date for his ulcerative colitis should be April 6, 1966, when he filed his initial claim for service connection for ulcerative colitis.  See January 2010 statements from the Veteran, March 2011 notice of disagreement and November 2013 VA Form 9.

The Veteran did not submit a claim of entitlement to service connection for ulcerative colitis within one year of his February 1957 separation from service, and he does not contend otherwise.  Thus, there is no basis for an effective date based on a claim being filed within one year of separation for the award of service connection for this disability.  38 C.F.R. 3.400(b)(2)(i).

The Veteran's original 1966 claim of entitlement to service connection for ulcerative colitis, was denied in the July 1966 rating decision.  As noted, he did not appeal the July 1966 rating decision and that decision is final.  

Moreover, no evidence related to reopening the claim for ulcerative colitis was received within one year of the July 1966 rating decision, thus, there is no basis for awarding an earlier effective date under 38 C.F.R. 3.156(b) (2015).  Accordingly, the 1966 claim for ulcerative colitis was finally adjudicated in the 1966 rating decision and is not pending.  Thus, this claim cannot serve as the date of claim for the Veteran's current claim stream for an award of benefits for ulcerative colitis.  See 38 C.F.R. 3.160 (2015) (pending claim is defined as an application which has not been finally adjudicated). 

Additionally, the Board notes that the Veteran's claim was reopened and granted in 2009 based on the receipt of a positive nexus opinion from a January 2009 VA examiner, and not the receipt of relevant service department records, so an earlier effective date based on 38 C.F.R. 3.156(c)(3) (2015) is not appropriate.
After the last final rating decision in May 1979 and the final Board decision in May 1980, the Veteran did not file a petition to reopen his claim of entitlement to service connection for ulcerative colitis, either formal or informal, until May 28, 2004.  

Consequently, May 28, 2004, the date the Veteran's claim to reopen was received, is the earliest possible effective date for service connection for ulcerative colitis.  
38 C.F.R. § 3.400(q)(2).

The Veteran argues that he was not aware that his claim had been finalized and that further action was needed to continue his appeal following the June 1981 denial of his motion to reconsider the May 1980 Board decision.  See November 2013 VA Form 9 and April 2016 Video Conference hearing transcript.

The Board understands the Veteran's concerns.  The Board notes that at the time of the May 1980 and June 1981 Board decisions, the VCAA had not yet been enacted.  Therefore, there was duty on the part of the VA to notify the Veteran that he should file another claim for service connection if he was not satisfied with the decision from the Board.  However, the Board notes that although the Veteran was not informed that he had the right to file another claim following his 1966 claim that was denied, he subsequently filed additional claims in 1972 and 1979.  As such, given the number or claims that he has filed on this issue, the Board finds that it was reasonable for the Veteran to assume that he could file another claim following the May 1980 Board decision that denied his claim and the June 1981 denial of his motion for reconsideration.  The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in October 2004, May 2005, March 2006 and October 2008, following his current claim for service connection for ulcerative colitis filed in May 2004.

Furthermore, the Board reminds the Veteran that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence).  The Board finds that it is reasonable to expect that if the Veteran had pertinent evidence to submit, supportive of his claim for service connection for ulcerative colitis, he would have submitted it prior to his May 2004 claim.  
For these reasons, the Board finds that there is no basis upon which to justify granting an effective date earlier than May 28, 2004, for entitlement to service connection for ulcerative colitis.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2). 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for ulcerative colitis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

ORDER

An effective date earlier than May 28, 2004, for the grant of service connection for ulcerative colitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


